The conviction is for receiving stolen property. A stolen pair of shoes was found in the possession of the appellant. The shoes were stolen by one Blount. He confessed the theft and stated that he had sold the shoes to the appellant. His confession made out of court was introduced against the appellant over objection. Blount's confession was admissible to prove that he was the thief, but not admissible to prove that the appellant was the receiver of the stolen property. The reception of it was an error. Watson v. State, 48 Tex.Crim. Rep.; Branch's Ann. Tex. Penal Code, Sec. 71.
There were some special charges requested but it does not appear that they were presented to the court within the time required by the statute (Code of Crim. Procedure, Art. 737) nor were objections made to the charge of the court as required in Art. 735. On another trial, we suggest that, upon request, the court should instruct the jury that if the appellant bought the shoes without knowledge of the theft, an acquittal should result. Basquez v. State, 56 Tex.Crim. Rep.; Woods v. State,75 S.W. 37.
Because of the error pointed out the judgment is reversed and the cause remanded.
Reversed and remanded.